

115 HRES 316 IH: Celebrating the success of the Marshall Plan in fostering peace and prosperity in the seven decades since its conception and affirming the continued relevance of the Marshall Plan for the United States and its global allies and the values for which it stood.
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 316IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Rohrabacher (for himself and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCelebrating the success of the Marshall Plan in fostering peace and prosperity in the seven decades
			 since its conception and affirming the continued relevance of the Marshall
			 Plan for the United States and its global allies and the values for which
			 it stood.
	
 Whereas 2017 marks the 70th year since the European Recovery Program, or what came to known as the Marshall Plan, was first conceived and proclaimed by General George Catlett Marshall while he was serving as U.S. Secretary of State;
 Whereas the Marshall Plan has been hailed by leaders of World War II allied and enemy countries alike as the most magnanimous act by Americans in history;
 Whereas the Marshall Plan made possible new measures of transatlantic cooperation through the North Atlantic Treaty Organization (NATO) and other institutions;
 Whereas these institutional developments have profoundly enhanced the security, freedom, and prosperity of the United States and the Atlantic Community generally;
 Whereas new challenges continue to arise which call for recommitment to and reinvigoration of these institutions and for their continued viability;
 Whereas creative thought and rededication to the ideals and principles undergirding the Marshall Plan are now necessary in order to assure the preservation and perfection of these institutions; and
 Whereas the occasion of the 70th anniversary of the Marshall Plan provides a fitting opportunity for rededication of commitments to these institutions: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges that the spirit of magnanimity and innovation with which the Marshall Plan was enacted are as essential to United States foreign policy now as they were in 1947;
 (2)believes the success of the Marshall Plan in fostering peace and prosperity in the past 70 years should serve as a beacon for the people of the United States and the world as we address the challenges of the present; and
 (3)calls upon all Americans to rededicate themselves to the ideals that inspired the Marshall Plan: international cooperation, democracy, free enterprise, and universal respect for all.
			